DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Status
Claims 21-40 are currently pending. Claims 21, 30, and 36 have been amended as per Applicant’s amendment filed.
Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments on page 7, in essence, “Applicant respectfully requests that this rejection be held in abeyance”. Examiner notes a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance, see MPEP § 804. 
With regards to Applicant’s arguments on pages 7-8, in essence, “Hooker does not disclose flushing a first state of the instruction thread from a cache of the first processor to a shared memory accessible by the first and second processors”. This has not been persuasive. Examiner notes cache flushing is the process of writing cached data from the cache to a secondary memory. Additionally Hooker teaches writing cache content (i.e. flushing) to the shared state storage ([Hooker 0038]). See rejection below.
The amended claims are rejected below in view of Hooker.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 10698472 (Mednick) in view of US 20160162293 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and would have been obvious to a person of ordinary skill in the art as shown in the example claims in the table below. The claims of Mednick do not explicitly disclose “and wherein in response to a detected underutilization of the first processor, the system is configured to switch execution of an instruction thread being executed at the first processor to execution by the second processor by writing a first state of the instruction thread to a shared memory accessible by the first and second processors”. Mednick’s claims do include detect, while executing an instruction thread at the first processor, an inefficient utilization of the first processor; and switch execution of the instruction thread from the first processor to the second processor in response to the inefficient utilization. Hooker additionally teaches “and wherein in response to a detected underutilization of the first processor, the system is configured to switch execution of an instruction thread being executed at the first processor to execution by the second processor by writing a first state of the instruction thread to a shared memory accessible by the first and second processors” ([Hooker 0030-0031, Fig. 1] When the switch manager 106 detects the high-feature core 102 is being under-utilized, it switches execution of the thread to the low-feature core 104. The shared state storage 108 is used by the cores 102/104 to transfer thread state from one core 102/104 to the other core 102/104 during a switch of execution of the thread. More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108).
Mednick and Hooker are analogous art because they are from the same field of endeavor in computing systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Mednick and Hooker before him or her to modify the processor system of Mednick to include the switch manager of Hooker, thereafter the processor system is connected to the switch manager. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the processor system to detect the need to switch and execute more efficiently while ameliorating the problem of requiring software to do so as suggested by Hooker. Therefore, it would have been obvious to combine Mednick with Hooker to obtain the invention as specified in the instant application claims.
	

	
Instant Application
US10698472B2
21. A system, comprising:

a first processor configured to support a first subset of a set of instruction set architecture (ISA) features;

a second processor configured to support a second subset of the set of ISA features different than the first subset of the set of ISA features; and












wherein in response to a detected underutilization of the first processor, the system is configured to switch execution of an instruction thread being executed at the first processor to execution by the second processor by flushing a first state of the instruction thread from a cache of the first processor to a shared memory accessible by the first and second processors.


22. The system of claim 21, wherein the first subset comprises an entirety of the set of ISA features.
23. The system of claim 21, wherein the second processor is further configured to:
execute the instruction thread by consuming less power and with lower performance than the first processor.

24. The system of claim 21, wherein the first processor is further configured to:
save one or more registers associated with the first processor to one or more shared registers accessible by the first and second processors in response to switching execution of the instruction thread from the first processor to the second processor.



25. The system of claim 24, wherein the second processor is further configured to:
restore the first state of the instruction thread from the shared memory and the one or more registers to the second processor and to continue execution of the instruction thread using the restored first state.








26. The system of claim 21, wherein in response to detection of an overutilization of the second processor while the second processor is executing the instruction thread, the system is further configured to switch execution of the instruction thread from the second processor back to the first processor by writing a second state of the instruction thread being executed at the second processor to the shared memory accessible by the first and second processors.
27. The system of claim 26, wherein the first processor is further configured to:
restore the second state of the instruction thread from the shared memory to the first processor and to continue execution of the instruction thread based on the restored second state.
28. The system of claim 21, wherein the ISA features include at least one of an instruction set, a set of resources accessible by instructions of the instruction set, and a set of operating modes in which the first and second processors operate to process instructions of the instruction set.
29. The system of claim 21, wherein the shared memory is a shared cache memory.
30. A method, comprising:
in response to detecting that a first processor that supports a set of instruction set architecture (ISA) features is being underutilized while executing an instruction thread, switching execution of the instruction thread from the first processor to a second processor that supports fewer of the ISA features than the first processor; and
wherein switching execution of the instruction thread includes flushing a first state of the instruction thread being executed at the first processor from a cache of the first processor to a shared memory accessible by the first and second processors.
31. The method of claim 30, wherein the underutilization of the first processor is detected by a cache controller monitoring one or more workloads of the first and second processors.
32. The method of claim 30, wherein switching execution of the instruction thread further includes:
stopping execution of the instruction thread at the first processor;
restoring the first state of the instruction thread from the shared memory to the second processor; and
continuing execution of the instruction thread at the second processor using the restored first state.
33. The method of claim 32, further comprising:
saving, in response to detecting that the first processor is being underutilized, a copy of register data associated with the first processor to one or more shared registers; and
migrating the register data from the one or more shared registers to the second processor.
34. The method of claim 32, further comprising:
switching execution of the instruction thread from the second processor back to the first processor in response to detecting that the second processor is being overutilized while executing the instruction thread, wherein switching execution of the instruction thread back to the first processor includes writing a second state of the instruction thread being executed at the second processor to the shared memory.
35. The method of claim 30, wherein the set of ISA features includes at least one of an instruction set, a set of resources accessible by instructions of the instruction set, and a set of operating modes in which the first and second processors operate to process instructions of the instruction set.
36. A method, comprising:
in response to detecting that a first processor implementing a first subset of a set of instruction set architecture (ISA) features is overutilized while executing an instruction thread, switching execution of the instruction thread from the first processor to a second processor that supports a second subset of the set of ISA features that is different than the first subset of ISA features; and
wherein switching execution of the instruction thread from the first processor to the second processor includes flushing a state of the instruction thread being executed at the first processor from a cache of the first processor to a memory shared by the first and second processors and saving register data associated with the first processor to one or more registers shared by the first and second processors.
37. The method of claim 36, wherein the set of ISA features includes at least one of an instruction set, a set of resources accessible by instructions of the instruction set, and a set of operating modes in which the first and second processors operate to process instructions of the instruction set.
38. The method of claim 36, wherein switching execution of the instruction thread further includes:
stopping execution of the instruction thread at the first processor;
restoring the state of the instruction thread from the memory to the second processor; and
continuing execution of the instruction thread at the second processor using the restored state.
39. The method of claim 36, wherein switching execution of the instruction thread further includes:
migrating the register data from the one or more shared registers to the second processor.
40. The method of claim 39, further comprising:
stopping, in response to detecting the overutilization of the first processor, execution of the instruction thread at the first processor;
restoring the state of the instruction thread from the memory to the second processor; and
continuing execution of the instruction thread at the second processor.
1. A heterogeneous processor system, comprising:
a first processor implementing an instruction set architecture (ISA) including a set of ISA features and configured to support a first subset of the set of ISA features;
a second processor implementing the ISA including the set of ISA features and configured to support a second subset of the set of ISA features, wherein the first subset and the second subset of the set of ISA features are different from each other; and
wherein the second processor is further configured to write a state of an instruction thread being executed at the second processor to a first private cache memory associated with the second processor and shadow write a copy of the state of the instruction thread to a second private cache memory associated with the first processor.
7. The heterogeneous processor system of claim 1, wherein the first processor is further configured to:
detect, while executing an instruction thread at the first processor, an inefficient utilization of the first processor; and
switch execution of the instruction thread from the first processor to the second processor in response to the inefficient utilization.


2. The heterogeneous processor system of claim 1, wherein the first subset comprises an entirety of the set of ISA features.
3. The heterogeneous processor system of claim 1, wherein the second processor is further configured to:
execute an instruction thread by consuming less power and with lower performance than the first processor.
4. The heterogeneous processor system of claim 1, wherein the second processor is further configured to:
detect that an instruction thread, while being executed at the second processor, encounters an instruction not supported by the second subset of the set of ISA features; and
save, in response to encountering the instruction not supported by the second subset, a copy of a state of the instruction thread to a shared memory.
5. The heterogeneous processor system of claim 4, wherein the first processor is further configured to:
restore the state of the instruction thread from the shared memory and to continue execution of the instruction thread.
6. The heterogeneous processor system of claim 4, wherein the first processor is configured to:
restore, in response to encountering an instruction not supported by the second subset of the set of ISA features, the state of the instruction thread from the second private cache memory of the first processor and to continue execution of the instruction thread.
7. The heterogeneous processor system of claim 1, wherein the first processor is further configured to:
detect, while executing an instruction thread at the first processor, an inefficient utilization of the first processor; and
switch execution of the instruction thread from the first processor to the second processor in response to the inefficient utilization.

















8. A method, comprising: detecting that an instruction thread, while being executed by a low-feature processor that supports a subset of a set of instruction set architecture (ISA) features, encounters an instruction not supported by the subset of the set of ISA features or by a hardware abstraction layer emulating at least one opcode not supported by a micro-architecture of the low-feature processor; switching execution of the instruction thread to a high-feature processor that supports an entirety of the set of ISA features; and wherein the low-feature processor is further configured to write a state of an instruction thread being executed at the low-feature processor to a first private cache memory associated with the low-feature processor and shadow write a copy of the state of the instruction thread to a second private cache memory associated with the high-feature processor.
9. The method of claim 8, further comprising:
saving, in response to encountering the instruction not supported by the subset of the set of ISA features, a copy of a state of the instruction thread to a shared memory.
10. The method of claim 9, further comprising:
stopping execution of the instruction thread at the low-feature processor;
restoring the state of the instruction thread from the shared memory to the high-feature processor; and
continuing execution of the instruction thread at the high-feature processor.
11. The method of claim 10, further comprising:
saving, in response to encountering the instruction not supported by the subset of the set of ISA features, a copy of register data to a shared register; and
migrating the register data from the shared register to the high-feature processor.
12. The method of claim 8, further comprising:
stopping execution of the instruction thread at the low-feature processor;
restoring, in response to encountering the instruction not supported by the subset of the set of ISA features, the state of the instruction thread from the cache memory of the high-feature processor; and
continuing execution of the instruction thread at the high-feature processor.
13. A method, comprising: detecting, while executing an instruction thread, an inefficient utilization of a high- feature processor that supports a set of instruction set architecture (ISA) features; switching execution of the instruction thread from the high-feature processor to a low- feature processor that supports a subset of the set of ISA features and is configured to emulate, at a hardware abstraction layer, at least one opcode not supported by a micro-architecture of the low-feature processor; and wherein the low-feature processor is further configured to write a state of an instruction thread being executed at the low-feature processor to a first private cache memory associated with the low-feature processor and shadow write a copy of the state of the instruction thread to a second private cache memory associated with the high-feature processor.
14. The method of claim 13, further comprising:
saving, in response to detecting the inefficient utilization of the high-feature processor, a copy of a state of the instruction thread to a shared memory.
15. The method of claim 14, further comprising:
stopping execution of the instruction thread at the high-feature processor;
restoring the state of the instruction thread from the shared memory to the low-feature processor; and
continuing execution of the instruction thread at the low-feature processor.
16. The method of claim 14, further comprising:
saving, in response detecting the inefficient utilization of the high-feature processor, a copy of register data to a shared register; and
migrating the register data from the shared register to the low-feature processor.
17. The method of claim 13, further comprising:
stopping, in response to detecting the inefficient utilization of the high-feature processor, execution of the instruction thread at the high-feature processor;
restoring the state of the instruction thread from the cache memory of the low-feature processor; and
continuing execution of the instruction thread at the low-feature processor.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28, 30, and 32-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooker (US 20160162293 A1).

Referring to claim 21, Hooker teaches
A system, comprising:
a first processor configured to support a first subset of a set of instruction set architecture (ISA) features; ([Hooker 0024-0027, Fig. 1] processor 100 includes a high-feature core 102 (or high core 102) (i.e. first processor), the low core 104 and high core 102 are asymmetric in the sense that they support different subsets of features of the ISA feature set)
a second processor configured to support a second subset of the set of ISA features different than the first subset of the set of ISA features; ([Hooker 0024-0027, Fig. 1] processor 100 includes a  low-feature core 104 (or low core 104) (i.e. second processor), the low core 104 and high core 102 are asymmetric in the sense that they support different subsets of features of the ISA feature set, the subset of features supported by the high core 102 includes all of the features of the ISA and the subset of features supported by the low core 104 includes less than all of the features of the ISA) and
wherein in response to a detected underutilization of the first processor, the system is configured to switch execution of an instruction thread being executed at the first processor to execution by the second processor by flushing a first state of the instruction thread from a cache of the first processor to a shared memory accessible by the first and second processors ([Hooker 0030-0031, 0038, Figs. 1, 3, 2] When the switch manager 106 detects the high-feature core 102 is being under-utilized, it switches execution of the thread to the low-feature core 104. The shared state storage 108 is used by the cores 102/104 to transfer thread state from one core 102/104 to the other core 102/104 during a switch of execution of the thread. More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108. In addition to the thread state, the first core 102/104 may also transfer (i.e. flush) other state, such as some or all of the contents of one or more cache memories of the first core 102/104).

Referring to claim 22, Hooker teaches
The system of claim 21, wherein the first subset comprises an entirety of the set of ISA features ([Hooker 0027, 0058, Fig. 7] the subset of features supported by the high core 102 includes all of the features of the ISA, i.e.  the high core 102 support the full ISA feature set).

Referring to claim 23, Hooker teaches
The system of claim 21, wherein the second processor is further configured to:
execute the instruction thread by consuming less power and with lower performance than the first processor ([Hooker 0026] the low-feature core 104 provides lower performance of a thread and consumes less power when executing the thread).

Referring to claim 24, Hooker teaches
The system of claim 21, wherein the first processor is further configured to:
save one or more registers associated with the first processor to one or more shared registers accessible by the first and second processors in response to switching execution of the instruction thread from the first processor to the second processor ([Hooker 0023, 0031, Figs. 1, 2, 7] The shared state storage 108 is used by the cores 102/104 to transfer thread state from one core 102/104 to the other core 102/104 during a switch of execution of the thread. More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108. For example, the architectural registers--which includes the program counter, general-purpose registers and control registers necessary to describe the configuration of the core--are included in the thread state).

Referring to claim 25, Hooker teaches
The system of claim 24, wherein the second processor is further configured to:
restore the first state of the instruction thread from the shared memory and the one or more registers to the second processor and to continue execution of the instruction thread using the restored first state ([Hooker 0031] the core 102/104 to which execution is being switched subsequently restores to itself the thread state from the shared state storage 108).

Referring to claim 26, Hooker teaches
The system of claim 21, wherein in response to detection of an overutilization of the second processor while the second processor is executing the instruction thread, the system is further configured to switch execution of the instruction thread from the second processor back to the first processor by writing a second state of the instruction thread being executed at the second processor to the shared memory accessible by the first and second processors ([Hooker 0030-0031] when the switch manager 106 detects the low-feature core 104 is being over-utilized, it switches execution of the thread to the high-feature core 102, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108, and the core 102/104 to which execution is being switched subsequently restores to itself the thread state from the shared state storage 108).

Referring to claim 27, Hooker teaches
The system of claim 26, wherein the first processor is further configured to:
restore the second state of the instruction thread from the shared memory to the first processor and to continue execution of the instruction thread based on the restored second state ([Hooker 0031] the core 102/104 to which execution is being switched subsequently restores to itself the thread state from the shared state storage 108).

Referring to claim 28, Hooker teaches
The system of claim 21, wherein the ISA features include at least one of an instruction set, a set of resources accessible by instructions of the instruction set, and a set of operating modes in which the first and second processors operate to process instructions of the instruction set ([Hooker 0016, 0023] An instruction set architecture (ISA), in the context of a family of processors, comprises: (1) an instruction set, (2) a set of resources (e.g., registers and modes for addressing memory) accessible by the instructions of the instruction set, and (3) a set of operating modes in which the processor operates to process the instructions of the instruction set).

Referring to claim 30, Hooker teaches
A method, comprising:
in response to detecting that a first processor that supports a set of instruction set architecture (ISA) features is being underutilized while executing an instruction thread, switching execution of the instruction thread from the first processor to a second processor that supports fewer of the ISA features than the first processor; ([Hooker 0030-0031, Figs. 1, 3, 2] When the switch manager 106 detects the high-feature core 102 is being under-utilized, it switches execution of the thread to the low-feature core 104.) and
wherein switching execution of the instruction thread includes flushing a first state of the instruction thread being executed at the first processor from a cache of the first processor to a shared memory accessible by the first and second processors ([Hooker 0030-0031, 0038,  Fig. 1] When the switch manager 106 detects the high-feature core 102 is being under-utilized, it switches execution of the thread to the low-feature core 104. The shared state storage 108 is used by the cores 102/104 to transfer thread state from one core 102/104 to the other core 102/104 during a switch of execution of the thread. More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108. In addition to the thread state, the first core 102/104 may also transfer (i.e. flush) other state, such as some or all of the contents of one or more cache memories of the first core 102/104).


Referring to claim 32, Hooker teaches
The method of claim 30, wherein switching execution of the instruction thread further includes:
stopping execution of the instruction thread at the first processor; ([Hooker 0035, Figs. 2, 3] At block 206, the first core 102/104 stops executing the thread)
restoring the first state of the instruction thread from the shared memory to the second processor; and continuing execution of the instruction thread at the second processor using the restored first state ([Hooker 0041, Fig. 2] At block 222, switch manager 106 instructs the second core 102/104 to restore the thread state and begin executing the thread).

Referring to claim 33, Hooker teaches
The method of claim 32, further comprising:
saving, in response to detecting that the first processor is being underutilized, a copy of register data associated with the first processor to one or more shared registers; and
migrating the register data from the one or more shared registers to the second processor ([Hooker 0023, 0031, 0048, Figs. 1, 2, 3] The shared state storage 108 is used by the cores 102/104 to transfer thread state from one core 102/104 to the other core 102/104 during a switch of execution of the thread. More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108. For example, the architectural registers--which includes the program counter, general-purpose registers and control registers necessary to describe the configuration of the core--are included in the thread state).

Referring to claim 34, Hooker teaches
The method of claim 32, further comprising:
switching execution of the instruction thread from the second processor back to the first processor in response to detecting that the second processor is being overutilized while executing the instruction thread, wherein switching execution of the instruction thread back to the first processor includes writing a second state of the instruction thread being executed at the second processor to the shared memory ([Hooker 0030-0031, 0048-0050, Figs. 2, 3] when the switch manager 106 detects the low-feature core 104 is being over-utilized, it switches execution of the thread to the high-feature core 102, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108, and the core 102/104 to which execution is being switched subsequently restores to itself the thread state from the shared state storage 108).

Referring to claim 35, Hooker teaches
The method of claim 30, wherein the set of ISA features includes at least one of an instruction set, a set of resources accessible by instructions of the instruction set, and a set of operating modes in which the first and second processors operate to process instructions of the instruction set ([Hooker 0016, 0023] An instruction set architecture (ISA), in the context of a family of processors, comprises: (1) an instruction set, (2) a set of resources (e.g., registers and modes for addressing memory) accessible by the instructions of the instruction set, and (3) a set of operating modes in which the processor operates to process the instructions of the instruction set).

Referring to claim 36, Hooker teaches
A method, comprising:
in response to detecting that a first processor implementing a first subset of a set of instruction set architecture (ISA) features is overutilized while executing an instruction thread, switching execution of the instruction thread from the first processor to a second processor that supports a second subset of the set of ISA features that is different than the first subset of ISA features; ([Hooker 0030-0031, Figs. 1, 3, 2] when the switch manager 106 detects the low-feature core 104 is being over-utilized, it switches execution of the thread to the high-feature core 102, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108, and the core 102/104 to which execution is being switched subsequently restores to itself the thread state from the shared state storage 108) and
wherein switching execution of the instruction thread from the first processor to the second processor includes flushing a state of the instruction thread being executed at the first processor from a cache of the first processor to a memory shared by the first and second processors and saving register data associated with the first processor to one or more registers shared by the first and second processors ([Hooker 0023, 0031, 0038, Figs. 1, 2, 7] The shared state storage 108 is used by the cores 102/104 to transfer thread state from one core 102/104 to the other core 102/104 during a switch of execution of the thread. More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108. For example, the architectural registers--which includes the program counter, general-purpose registers and control registers necessary to describe the configuration of the core--are included in the thread state. In addition to the thread state, the first core 102/104 may also transfer (i.e. flush) other state, such as some or all of the contents of one or more cache memories of the first core 102/104).

Referring to claim 37, Hooker teaches
The method of claim 36, wherein the set of ISA features includes at least one of an instruction set, a set of resources accessible by instructions of the instruction set, and a set of operating modes in which the first and second processors operate to process instructions of the instruction set ([Hooker 0016, 0023] An instruction set architecture (ISA), in the context of a family of processors, comprises: (1) an instruction set, (2) a set of resources (e.g., registers and modes for addressing memory) accessible by the instructions of the instruction set, and (3) a set of operating modes in which the processor operates to process the instructions of the instruction set).

Referring to claim 38, Hooker teaches
The method of claim 36, wherein switching execution of the instruction thread further includes:
stopping execution of the instruction thread at the first processor; ([Hooker 0035, Fig. 2] At block 206, the first core 102/104 stops executing the thread)
restoring the state of the instruction thread from the memory to the second processor; and
continuing execution of the instruction thread at the second processor using the restored state ([Hooker 0041, Fig. 2] At block 222, switch manager 106 instructs the second core 102/104 to restore the thread state and begin executing the thread).

Referring to claim 39, Hooker teaches
The method of claim 36, wherein switching execution of the instruction thread further includes:
migrating the register data from the one or more shared registers to the second processor ([Hooker 0023, 0031, Figs. 1, 2, 7] The shared state storage 108 is used by the cores 102/104 to transfer thread state from one core 102/104 to the other core 102/104 during a switch of execution of the thread. More specifically, the currently executing core 102/104 saves the thread state from itself to the shared state storage 108. For example, the architectural registers--which includes the program counter, general-purpose registers and control registers necessary to describe the configuration of the core--are included in the thread state).

Referring to claim 40, Hooker teaches
The method of claim 39, further comprising:
stopping, in response to detecting the overutilization of the first processor, execution of the instruction thread at the first processor; ([Hooker 0048-0050, Figs. 2, 3] At block 304, the switch manager 106 detects utilization of the core 102/104 has gone above or below a respective switch-to-high threshold or switch-to-low threshold. At block 306, the switch manager 106 instructs the first core 102/104 to stop executing the thread)
restoring the state of the instruction thread from the memory to the second processor; and
continuing execution of the instruction thread at the second processor ([Hooker 0031, 0042, 0051] At block 224, the second core 102/104 restores the thread state, the core 102/104 to which execution is being switched subsequently restores to itself the thread state from the shared state storage 108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooker (US 20160162293 A1) as applied to claim 21 and 30 above, and further in view of Hady (US 20100011167 A1).

Referring to claim 29, Hooker teaches
The system of claim 21, wherein the shared memory ([Hooker 0026] shared state storage).
	Hady teaches is a shared cache memory ([Hady 0010, Figs. 1A-1C] connected to and share the cache 18. The shared cache 18). 
Hooker and Hady are analogous art because they are from the same field of endeavor
in computing systems. Before the effective filing date of the invention, it would have been
obvious to a person of ordinary skill in the art, having the teaching of Hooker and Hady
before him or her to modify the multicore processor system of Hooker to include the shared cache of Hady, thereafter the multicore processor system is connected to the shared cache.
The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the
multicore processor system have improved performance by implementing a cache hierarchy as needed to return data more quickly as suggested by Hady. It is known to combine prior art
elements according to known methods to yield predictable results. Therefore, it would have been
obvious to combine Hooker with Hady to obtain the invention as specified in the instant
application claims.

Referring to claim 31, Hooker teaches
The method of claim 30, wherein the underutilization of the first processor is detected by monitoring one or more workloads of the first and second processors ([Hooker 0030-0031, Fig. 1] When the switch manager 106 (i.e. controller) detects the high-feature core 102 is being under-utilized, it switches execution of the thread to the low-feature core 104.).
	Hady teaches a cache controller ([Hady 0010, Figs. 1A-1C] The shared cache 18 in this figure is intended to represent a unit that includes both cache memory and associated control logic (controller)).
Hooker and Hady are analogous art because they are from the same field of endeavor
in computing systems. Before the effective filing date of the invention, it would have been
obvious to a person of ordinary skill in the art, having the teaching of Hooker and Hady
before him or her to modify the switch manager of Hooker to include the shared cache with control logic of Hady, thereafter the switch manager is connected to the shared cache with control logic. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the flexibility for the switch manager to have improved performance by being integrated into cache hierarchy as needed to return data more quickly and not consume processing bandwidth form executing cores as suggested by Hady and Hooker. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Hooker with Hady to obtain the invention as specified in the instant application claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132